Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-097792 (hereafter JP ‘792).
Claim 1:	JP ‘792 discloses a carbon fiber aggregate wherein the carbon fiber aggregate comprises a carbon fiber of 0.3400 nm or more (0.36 - 0.24 nm)(paragraph [0010]) in crystallite spacing (d002) in accordance with an X-ray diffraction method, and has an average fiber diameter of 10 to 900 nm (20 – 1000 nm)(paragraph [0009]).
JP ‘792 discloses carbon fibers obtained by spinning and dry heat drawing (corresponding to stabilizing) a spinning dope, in which polyvinyl alcohol (PVA), which is a thermoplastic resin, and an anisotropic pitch are mixed at a ratio of 80/20, and subsequently removing he PVA and carbonizing at 2000 oC (claims, and paragraphs [0007], [0009]-[0023] and [0030]). See also entire document.
Thus, given that JP ‘792 discloses carbon fibers made by a method similar to that instantly disclosed, JP ‘792 renders obvious carbon fibers having a powder volume resistivity at a packing density of 0.8 g/cm3 is 4.00 x 10-2 Ω cm or less.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon fibers of JP ‘792 with a powder volume resistivity at a packing density of 0.8 g/cm3 is 4.00 x 10-2 Ω cm or less.
One having ordinary skill in the art would have been motivated to make the modification to provide ultrafine carbon fibers excellent in heat resistant, chemical 
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein further given that JP ‘792 discloses carbon fibers made by a method similar to that instantly disclosed, the carbon fibers of JP ‘792 render obvious carbon fibers having an average effective fiber length of 20 µm or more.     
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein further given that JP ‘792 discloses carbon fibers made by a method similar to that instantly disclosed, the carbon fibers of JP ‘792 render obvious a variation coefficient of an effective fiber length of 35% or higher and 90% or lower. 
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein JP ‘792 further discloses an average aspect ratio is 80 or more and 10000 or less (10 to 200 as per paragraph [0009]). 
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein further given that JP ‘792 discloses carbon fibers made by a method similar to that instantly disclosed, the carbon fibers of JP ‘792 render obvious wherein an average effective fiber length (A) and an average fiber length (B) satisfy the following formula (1):
0.500 < A/B < 0.900 ... Mathematical Formula (1).
Claim 6:	The rejection of claim 5 is as set forth above in claim 1 wherein further given that JP ‘792 discloses carbon fibers made by a method similar to that 
Compression Recovery Degree (%) = Volume Resistivity at Recovery/Volume Resistivity at Compression x 100 ... Mathematical Formula (2) 
is 50% or higher and 90% or lower.
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein JP ‘792 discloses a method for producing the carbon fiber aggregate, method comprising:
(1)    a fiberizing step of forming a composition composed of a thermoplastic resin and a mesophase pitch in a molten state, thereby fiberizing the mesophase pitch to obtain a resin composite fiber; 
(2)    a stabilizing step of stabilizing the resin composite fiber to obtain a resin composite stabilized fiber (infusibilization, as per paragraph [0012] and [0027]); 
(3)    a thermoplastic resin removing step of removing the thermoplastic resin from the resin composite stabilized fiber to obtain a stabilized fiber (after removing the water-soluble resin, e.g., polyvinyl alcohol {PVA} as per paragraph [0011] and [0026])); and 
(4)    a heating and firing step of heating the stabilized fiber at 1,000°C or higher and lower than 2400°C under an inert atmosphere to obtain a carbon fiber (i.e.. graphitizing as per paragraph [0030]).
100 parts by mass of a thermoplastic resin and 1 to 150 parts by mass of a mesophase pitch in a molten state, thereby fiberizing the mesophase pitch to obtain a resin composite fiber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of JP ‘792 by incorporating 100 parts by mass of a thermoplastic resin and 1 to 150 parts by mass of a mesophase pitch.
One having ordinary skill in the art would have been motivated to make the modification to provide ultrafine carbon fibers excellent in heat resistant, chemical resistance, and hardly causing dendrite phenomenon, thus making them suitable as thermal insulation, a sealing material, and an electrode material (paragraph [0007]). 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-097792 (hereafter JP ‘792). as applied to claim 1 above, and further in view of Matsubara et al. (US 7,479,351).
JP ‘792 is as applied, argued, and disclosed above, and incorporated herein.
	Claim 8:	JP ‘792 discloses an electrode mixture, the electrode mixture layer comprising the carbon fiber aggregate as set forth above in claim 1.

Matsubara et al. discloses an electrode mixture layer for a nonaqueous electrolyte secondary battery (1), the electrode mixture layer comprising:
a carbon fiber aggregate (col. 7: 4-7) and
an electrode active material (abstract). See also entire document.
	Therefore, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon fiber aggregate of JP ‘792 by incorporating the electrode active material of Matsubara et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide an electrode material for a lithium secondary battery having a high Si content and a microcrystalline structure that would have increased the charge and discharge and improved the cycle characteristics. 
Claim 9:	The rejection of claim 9 is as set forth above in claims 1 and 8 wherein the JP ‘792 combination further discloses an electrode, the electrode comprising the electrode comprising the electrode mixture as set forth above in claim 8, and an electrode current, wherein the active material is stacked on the current collector (Matsubara et al., col. 9: 51-59).
	Claim 10:	The rejection of claim 10 is as set forth above in claim 1 and 8 wherein the JP ‘792 combination further discloses a nonaqueous electrolyte secondary 

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/Thomas H. Parsons/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729